--------------------------------------------------------------------------------

FORM 10-Q TABLE OF CONTENTS [form10q-2q03.htm#toc]

Exhibit 10.1


AMENDMENTS TO ZHONGMIN WEI’S EMPLOYMENT
AGREEMENT DATED AUGUST 16, 2000

Section 3. Term of Employment

        Section 3 is replaced by Sections 3.1 and 3.2:

        Section 3.1

        Subject to prior termination pursuant to Section 11 hereof, the term of
this Agreement shall be until December 31, 2004 and shall commence on the
signing date hereof (the “Employment Period”).

        Section 3.2:

        If the Employee is terminated by Eden with less than six (6) months
remaining in the Employment Period, Employee shall have a “Termination Period”
of no less than six (6) months from the date of termination.

Section 7. Noncompetition

        The first sentence is changed to:

        Employee agrees that during the Employment Period or the Termination
Period and for a twelve (12) month period from the end of whichever is in effect
on December 31, 2004, he will not, except in furtherance of his employment …. or
similar institution of higher learning.

        The last sentence is changed to:

        Employee shall be paid his base annual salary, including reimbursement
for company standard health care benefits for employee and his dependents,
during any required noncompetition period after the Employment period up to a
maximum of eighteen months (six months severance and 12 months noncompetition
period), provided he complies with the obligations set forth in Sections 7, 8, 9
and 10 herein.

Section 9. Noninterference

        Section 9 is changed to:

        Employee agrees that during the Employment Period or the Termination
Period and for a twelve (12) month period from the end of whichever is in effect
on December 31, 2004, he will not, except in furtherance of his employment with
the Company or as a part of his duties as an officer of the Company, without
prior written consent of the Company, directly or indirectly solicit, induce or
attempt to solicit or induce any employee, agent, or other representative or
associate of the Company to terminate its relationship with the Company or in
any way interfere with such a relationship or a relationship between the Company
and any of its suppliers or distributors.

Section 11.2 Events of Termination

        Subsection (a) is changed to:

        Notwithstanding anything to the contrary contained herein, this
agreement shall terminate at the last to expire of the Employment Period or the
Termination Period and, except for the obligations of the Employee set forth is
Sections 8, 9, 10, and 11.3 hereof and the payments by the Company set forth in
Section 12.1 or 12.2, all rights and obligations of the Company and Employee
hereunder shall be completely null and void upon the earliest to occur of the
following:

(i)      the death or total disability of Employee


(ii)      the voluntary termination by the Employee of his employment with the
Company during the term of this Agreement pursuant to Section 11.2 (b) hereof.


Section 12.1 Termination by the Company

        Section 12.1 is replaced with: If the Company terminates the Employee’s
employment prior to the end of the Employment Period covered by this agreement,
Employee shall be entitled to receive (a) any unpaid annual base salary and any
accrued vacation and deferred compensation (together with accrued interest or
earnings thereon, if any) payable under the deferral plan which has accrued for
services already performed as of the date termination of Employee’s employment
becomes effective, and (b) base salary and health insurance from the Termination
Date through the end of the Employment Period or for a Termination Period of six
months, whichever period is longest, and (c) at Eden’s sole option,
noncompetition payments payable under Section 7 of the agreement for a period of
twelve months extending beyond either the Employment Period or the Termination
Period, depending on which is in effect, and (d) the acceleration of all
unvested stock options.

Section 12.2 Termination by Employee

        Section 12.2 is replaced with: In the case of the termination of
Employee’s employment by Employee, Employee shall be (a) bound under Section 7
until December 31, 2004 without further pay and at Eden’s option for twelve (12)
months from that date with pay, and (b) shall not be entitled to receive any
payments hereunder, other than those set forth in clause (a) of Section 12.1
hereof.

        EDEN Bioscience Corporation,
A Washington Corporation

EMPLOYEE By /s/ Rhett Atkins 7/8/03                    
Its President/CEO

By /s/ Zhongmin Wei 7/9/03                    
Zhongmin Wei

Notice Address
3830 Monte Villa Parkway
Bothell, WA 98021-6492 Notice Address
6115 111th Avenue NE
Kirkland, WA 98033